DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second opening passing through the bottom as recited in lines 14-15 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the opening direction of the second opening can be substantially perpendicular to the extension direction [lines 7-8 of claim 7], if the second opening extends parallel to the rotation axis to pass through the bottom [lines 14-15, claim 1].  Claim 7 appears to contradict claim 1, from which it depends. 

Claim Objections
Claim 14 is objected to because “the semicircle cylinder surface” lacks antecedent basis.  For the purposes of examination, “the semicircle cylinder surface” is interpreted as “the semicircle recess surface.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang [US 2011/0024278].
	In regard to claim 12, Wang discloses [in Figs. 1 and 3] a keyswitch structure [par. 0002], comprising: 5a keycap [par. 0024]; a base [24], disposed under the keycap; a first support [22], connected to and between the keycap and the base [24], the first support [22] showing a first n-shaped structure, the first support comprising a first keycap connection portion [222] and a first shaft portion [226], the first support [22] 10being rotatably connected to the keycap through the first keycap connection portion [par. 0029], the first shaft portion [226] being located at a distal end of the first n-shaped structure; and a second support [20], connected to and between the keycap and the base [24], the second support showing a second n-shaped structure, the second 
	In regard to claim 14, Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 12, wherein the second semi-shaft hole [206] has a semicircle recess surface [surface of 206] extending along the rotation axis, and the second semi-shaft hole [206] slidably contacts the first shaft portion [226] through the 30semicircle recess surface.  
In regard to claim 15, Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 12, wherein the first shaft portion [226] is a cylinder protruding along the rotation axis.  
In regard to claim 17, Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 12, wherein the first support [22] comprises a first semi-shaft hole [annotated below], the first semi-shaft hole is located at another distal end of the first n-shaped structure, the second support [20] comprises a second 10shaft portion [annotated below], the second shaft portion is located at another distal end of the second n-shaped structure, and the first support [22] and the second support [20] pivotally connected 

    PNG
    media_image1.png
    608
    697
    media_image1.png
    Greyscale

In regard to claim 18, Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 17, 15wherein the first support [22] and the second support [20] have the same structure.  
In regard to claim 19, Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 12, wherein the base [24] comprises a first sliding slot [annotated below] and a second sliding slot [annotated below], the first support [22] is rotatably and slidably connected to the first sliding slot, and the second support [20] is rotatably 20and slidably connected to the second sliding slot.  

    PNG
    media_image2.png
    597
    645
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. [Lin hereinafter, US 9,916,943, Figs. 3 and 4] in view of Lin et al. [Lin hereinafter, US 9,916,943, Fig. 5].
	In regard to claim 12, Lin discloses [in Figs. 1 and 3] 5a keycap [22]; a base [21], disposed under the keycap [22]; a first support [annotated below], connected to and between the keycap [22] and the base [21], the first support showing a first n-shaped 

    PNG
    media_image3.png
    469
    519
    media_image3.png
    Greyscale

In regard to claim 13, Lin discloses [in Figs. 3 and 4] some of the limitations of the keyswitch structure according to claim 12, wherein the second 25semi-shaft hole [243] extends along the rotation axis and has a bottom [pointed to at 244] in the rotation axis.  
In regard to claim 17, Lin discloses [in Figs. 3 and 4] some of the limitations of the keyswitch structure according to claim 12, wherein the first support [annotated above] comprises a first semi-shaft hole [243], the first semi-shaft hole [243] is located at another distal end of the first n-shaped structure, the second support [annotated above] comprises a second 10shaft portion [247], the second shaft portion [247] is located at another distal end of the second n-shaped structure, and the first support and the second support pivotally connected relative to the rotation axis by the first shaft portion [247] rotatably abutting against the second semi-shaft hole [243] and the second shaft portion [247] rotatably abutting against the first semi-shaft hole [243].  

In regard to claim 19, Lin discloses [in Figs. 3 and 4] some of the limitations of the keyswitch structure according to claim 12, wherein the base [21] comprises a first sliding slot [2111, annotated below] and a second sliding slot [2111, annotated below], the first support [annotated above] is rotatably and slidably connected to the first sliding slot, and the second support [annotated above] is rotatably 20and slidably connected to the second sliding slot.  

    PNG
    media_image4.png
    528
    519
    media_image4.png
    Greyscale



16 is rejected under 35 U.S.C. 103 as being obvious over Wang [US 2011/0024278] in view of Chang et al. [Chang hereinafter, US 10,475,598].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regard to claim 16, Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 12, wherein the first shaft portion [226] comprises a cylinder surface extending along the rotation axis, 5and the first shaft portion [226] slidably contacts the second semi-shaft hole [206] through the cylinder surface.  Wang does not disclose an incomplete cylinder surface.  Chang teaches [in Fig. 3] an incomplete cylinder surface [surface of 1422] that extends along the rotation axis that slidably contacts the semi-shaft hole [1622] through the incomplete cylinder surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang [US 2011/0024278] in view of Maruyama [US 9,842,710].  Wang discloses [in Figs. 1 and 3] the keyswitch structure according to claim 19, wherein the base [24] comprises a base plate.  Wang does not disclose that the first sliding slot and the second sliding slot are formed by a plastic part joined to the base plate.  Maruyama teaches [in Figs. 1 and 4] that the first sliding slot [slot formed between 106b and 105] and the second sliding slot [slot formed between 106b and 105] are formed by a plastic part [106, col. 3, lines 2-3 joined to the base plate [105].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the sliding slots of Wang with the sliding slots provided by the plastic part of Maruyama in order to provide a more secure connection between the moving operating parts.

Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.  In regard to claim 1, in combination with other limitations, the second opening extending parallel to the rotation axis to pass through the bottom is neither disclosed nor suggested by the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely the Maruyama reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833